The opinion in Henderson v. State, 192 S.W.2d 446, referred to and quoted from in our original opinion appears to be a complete answer to the matters urged originally and in appellant's motion for rehearing.
We have again examined the court's charge, and especially paragraph three thereof. It does not occur to us to be a charge upon the weight of the evidence. It seems clear therefrom that *Page 95 
the jury could not have failed to understand that "extort" as used therein meant to take money by assault and violence or by putting the victim in fear of life or bodily injury.
If appellant had been charged with assault to murder or aggravated assault some of the instructions suggested by appellant in his exceptions to the court's charge might have been pertinent, but we fail to see how they would be applicable under facts here present. Appellant and his witnesses say that he and Robinson engaged in a fight, but that no money was taken from Robinson. On the other hand, Robinson says he was worsted in a fight and that $250.00 was taken from him. It is not a question as to how the fight started, or who started it, but did appellant take the money from Robinson as a result of force and violence.
The motion for rehearing is overruled.